

116 S473 IS: COVID–19 Bankruptcy Relief Extension Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 473IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Durbin (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the CARES Act to extend the sunset for the definition of a small business debtor, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Bankruptcy Relief Extension Act of 2021.2.Extensions(a)In generalSection 1113 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)(5) (11 U.S.C. 1182 note), by striking 1 year and inserting 2 years; and(2)in subsection (b)(2)(B) (11 U.S.C. 101 note), by striking 1 year and inserting 2 years.(b)Modification of plan after confirmation(1)Section 1329(d)(1) of title 11, United States Code, is amended, in the matter preceding subparagraph (A), by striking this subsection and inserting the COVID–19 Bankruptcy Relief Extension Act of 2021.(2)Section 1113(b)(1)(D)(ii) of the CARES Act (11 U.S.C. 1329 note) is amended by striking this Act and inserting the COVID–19 Bankruptcy Relief Extension Act of 2021. (c)Bankruptcy reliefSection 1001 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by striking the date that is 1 year after the date of enactment of this Act each place the term appears and inserting March 27, 2022.